Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-2 
and 5-15 are considered to be allowable due to the inclusion of the following claim limitations: “…when the power switch circuit portion is in the on-state, the bias voltage applied to the gate terminal of the low-side transistor is set to an intermediate voltage before switching to the off-state, wherein said intermediate voltage is between the second value and the threshold voltage of the low-side transistor or wherein the intermediate voltage is the threshold voltage of the low-side transistor; and when the power switch circuit portion is in the off-state, the bias voltage applied to the gate terminal of the high-side transistor is set to an intermediate voltage before switching to the on-state, wherein said intermediate voltage is between the third value and the threshold voltage of the high-side transistor or wherein the intermediate voltage is the threshold voltage of the high-side transistor” in claim 1, and “…increasing a second bias voltage to a first voltage level following a negative transition in the pulse width modulated input signal until a first bias voltage exceeds a first voltage threshold; further increasing the second bias voltage to a second voltage level; decreasing the first bias 
Claims 2 and 5-14 are considered to be allowable due to their dependence on claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837